     Case 1:17-cv-06685-ALC-BCM Document 246 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  12/2/2020
MICHAEL L. FERGUSON, et al.,
             Plaintiffs,                        17-CV-6685 (ALC) (BCM)
      -against-                                 ORDER
RUANE CUNIFF & GOLDFARB INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      It is hereby ORDERED that, no later than December 4, 2020, the parties shall submit a
joint    confidential  settlement     status     update    letter    via      email      to
Moses_NYSDChambers@nysd.uscourts.gov.

Dated: New York, New York
       December 2, 2020
                                         SO ORDERED.



                                         ________________________________
                                         BARBARA MOSES
                                         United States Magistrate Judge
